
	

114 SRES 60 ATS: Supporting the goals and ideals of observing the National Slavery and Trafficking Prevention Month from January 1 through February 1, 2015, to raise awareness of, and opposition to, modern slavery.
U.S. Senate
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2015
			Mrs. Feinstein (for herself, Mr. Kirk, Mr. Leahy, Mr. Toomey, Ms. Klobuchar, Mr. Coons, Mrs. Murray, Mr. Wyden, Mr. Brown, Mrs. Shaheen, Mrs. Gillibrand, Mr. Kaine, Ms. Heitkamp, Mr. King, Mr. Markey, Mr. Isakson, and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  observing the National Slavery and Trafficking Prevention Month from January 1
		  through February 1, 2015, to raise awareness of, and opposition to, modern
		  slavery.
	
	
 Whereas the United States has a tradition of advancing fundamental human rights, having abolished the Transatlantic Slave Trade in 1808 and having abolished chattel slavery and prohibited involuntary servitude in 1865;
 Whereas because the people of the United States remain committed to protecting individual freedom, there is a national imperative to eliminate human trafficking, which is the recruitment, harboring, transportation, provision, or obtaining of persons for labor or services through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery, and the inducement of a commercial sex act by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age;
 Whereas to combat human trafficking in the United States and globally, the people of the United States, the Federal Government, and State and local governments must be aware of the realities of human trafficking and must be dedicated to stopping this contemporary manifestation of slavery;
 Whereas human trafficking is estimated to be a $32,000,000,000 criminal enterprise, making it the second largest criminal enterprise in the world, behind the drug trade;Whereas the United Nations estimates that nearly 21,000,000 people around the world are victims of forced labor, including 4,500,000 people who are victims of forced sexual exploitation;Whereas the Department of Justice estimates that up to 83 percent of sex trafficking victims in the United States are citizens of the United States;Whereas beyond all differences of race, creed, or political persuasion, the people of the United States face national threats together and refuse to let modern slavery exist in the United States and around the world;
 Whereas the United States should actively oppose all individuals, groups, organizations, and nations that support, advance, or commit acts of human trafficking;
 Whereas through education, the United States must also work to end slavery in all of its forms around the world;
 Whereas victims of modern slavery need support in order to escape and recover from the physical, mental, emotional, and spiritual trauma associated with their victimization;
 Whereas human traffickers use many physical and psychological techniques to control their victims, including the use of violence or threats of violence against the victim or the victim’s family, isolation from the public, isolation from the victim’s family and religious or ethnic communities, language and cultural barriers, shame, control of the victim’s possessions, confiscation of passports and other identification documents, and threats of arrest, deportation, or imprisonment if the victim attempts to reach out for assistance or to leave;
 Whereas although laws to prosecute perpetrators of modern slavery and to assist and protect victims of human trafficking, such as the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.) and title XII of the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), have been enacted in the United States, awareness of the issues surrounding slavery and trafficking by those people most likely to come into contact with victims is essential for effective enforcement because the techniques that traffickers use to keep their victims enslaved severely limit self-reporting;Whereas January 1 is the anniversary of the effective date of the Emancipation Proclamation;
 Whereas February 1 is the anniversary of the date on which President Abraham Lincoln signed the joint resolution sending the 13th Amendment to the States for ratification, to forever declare that Neither slavery nor involuntary servitude … shall exist within the United States, or any place subject to their jurisdiction and is a date which has long been celebrated as National Freedom Day, as described in section 124 of title 36, United States Code;
 Whereas under its authority to enforce the 13th Amendment by appropriate legislation, Congress in the Trafficking Victims Protection Act of 2000 updated the post-Civil War involuntary servitude and slavery statutes and adopted an approach known as the 3P approach of victim protection, vigorous prosecution, and prevention of human trafficking; and
 Whereas the effort by individuals, businesses, organizations, and governing bodies to commemorate January 11 as Human Trafficking Awareness Day represents one of the many positive examples of the commitment in the United States to raise awareness of, and to actively oppose, modern slavery: Now, therefore, be it
		
	
 That the Senate supports—(1)the goals and ideals of observing the National Slavery and Trafficking Prevention Month from January 1 through February 1, 2015, to recognize the vital role that the people of the United States have in ending modern slavery;
 (2)marking this observance with appropriate programs and activities culminating in the observance on February 1 of National Freedom Day, as described in section 124 of title 36, United States Code; and
 (3)all other efforts to raise awareness of, and opposition to, human trafficking.
			
